— In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Lockman, J.) dated December 4, 1990, which, inter alia, granted the defendant wife’s motion for custody of the parties’ child pendente lite.
Ordered that the order is affirmed, without costs or disbursements.
*787The proper remedy for the inequities alleged by the husband in the pendente lite determination as to custody and visitation is a speedy trial at which a more detailed examination of the circumstances of the parties may be conducted (see, Aquart v Aquart, 182 AD2d 735; Caviolo v Caviolo, 155 AD2d 410; Sherman v Sherman, 135 AD2d 806). Bracken, J. P., Miller, Copertino and Santucci, JJ., concur.